Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 1 of 16 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
TRUSTEES OF THE SUBURBAN TEAMSTERS _ )
OF NORTHERN ILLINOIS WELFARE AND )
PENSION FUNDS, )
)
Plaintiffs, )
) Case No.:
V. )
) Judge
)
LEO'S HAULING, INC., ) Magistrate Judge
an Illinois corporation )
)
Defendant. )
COMPLAINT

Plaintiffs, TRUSTEES OF THE SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS
WELFARE AND PENSION FUNDS ("Funds"), by their attorneys, John J. Toomey, of Arnold
and Kadjan, LLP complain against Defendant, LEO'S HAULING, INC., an Illinois corporation, as
follows:

JURISDICTION AND VENUE

L; (a) Jurisdiction of this cause is based upon Section 502 of the Employee
Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145
as amended.

(b) Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered.
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 2 of 16 PagelD #:2

PARTIES

2. (a) Plaintiffs are the TRUSTEES OF THE SUBURBAN TEAMSTERS OF
NORTHERN ILLINOIS WELFARE AND PENSION FUNDS ("Funds") and have standing to sue
pursuant to 29 U.S.C. 1132(a)(3).

(b) | The SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS WELFARE
AND PENSION FUNDS have been established pursuant to collective bargaining agreements
previously entered into between the International Brotherhood of Teamsters and its affiliated locals
(“the Union”) and Employers;

(c) The Funds are maintained and administered in this judicial district in
accordance with and pursuant to the provisions of the National Labor Relations Act, as amended,
and other applicable state and federal laws, and also pursuant to the terms and provisions of the
Agreements and Declarations of Trust which establish the Funds.

3. (a) LEO'S HAULING, INC., an Illinois corporation, employs employees
represented by the Union and is bound to make contributions for weeks worked by all employees
and upon subcontractors who perform work which would otherwise be performed by employees.

(b) LEO'S HAULING, INC., an Illinois corporation, has its principal place of
business at Aurora, Illinois.

(c) LEO'S HAULING, INC., an Illinois corporation, is an employer engaged in

an industry affecting commerce.
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 3 of 16 PagelD #:3

4. Effective April 1, 2018, LEO'S HAULING, INC., an Illinois corporation, entered
into an Area Wide Material Hauling Agreement with Teamsters 673 which bound it to the terms
stated in the Area Construction Agreement that is effective for the period from June 1, 2015
through May 31, 2019, which requires contributions to the Funds pursuant to 29 U.S.C. 1145
(Exhibit A) and which has been subsequently renewed through May 31, 2020.

5. Pursuant to the collective bargaining agreement between LEO'S HAULING, INC.,
an Illinois corporation, and the Union, LEO'S HAULING, INC., an Illinois corporation, has failed
and continues to fail to make its obligated contributions to the Fund for the period August 1, 2018
through May 31, 2020, as disclosed in a file review which took place on June 12, 2020 (Exhibit B).

6. The audit disclosed $27,777.63 due the Pension Fund and $32,810.99 due the
Welfare Fund for a total of $60,588.62.

WHEREFORE, Plaintiffs pray:

A. This court enter judgment in favor of the Plaintiffs and against LEO'S HAULING,
INC., an Illinois corporation in the amount of the audit, $60,588.62.

B. That this court award the plaintiffs their attorneys' fees, costs, interest, and
liquidated damages pursuant to 29 U.S.C. 1132(g)(2) and the relevant collective bargaining
agreements and trust agreements.

Os That the Court grant such further relief as is proper.
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 4 of 16 PagelD #:4

TRUSTEES OF THE SUBURBAN TEAMSTERS
OF NORTHERN ILLINOIS WELFARE AND
PENSION FUNDS

ss jt, | De

One pf Its Attorneys 5

 
 

John J. Toomey

ARNOLD AND KADJAN, LLP
35 E. Wacker Drive

Suite 600

Chicago, Illinois 60601

(312) 236-0415
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 5 of 16 PagelD #:5

EXHIBIT A

 
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 6 of 16 PagelD #:6

ORIGINAL

THE
AREA WIDE MATERIAL HAULING AGREEMENT
BETWEEN

TEAMSTERS LOCAL 673

ew ] . ‘
LEO Hauling Fe
EFFECTIVE JUNE 1, 2015 THROUGH MAY 31, 2019

 

LY tLe /
uh
AQ |

Ne - } \

\ fe ty

 

 
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 7 of 16 PagelD #:7

9.7 AN EMPLOYEE'S PAY SHALL START AT WHATEVER TIME THE EMPLOYEE
REPORTS FOR WORK AS INSTRUCTED BY THE EMPLOYER, OR AS PROVIDED FOR
IN ARTICLE 14.3 AND SHALL NOT STOP UNTI“ HIS TRUCK IS THROUGH WORK,
INCLUDING FILLING WITH GASOLINE AND OIL IF REQUESTED BY THE
EMPLOYER,

9.8 ALL EMPLOYEES SHALL BE PAID WEEKLY AND NO MORE THAN FIVE (5)
DAYS SHALL BE WITHHELD. EMPLOYEE'S PAYCHECK TO BE READY FOR HIM
NOT LATER THAN QUITTING TIME ON DESIGNATED PAYDAY,

9.9 THE EMPLOYERS SHALL LIST ON EACH EMPLOYEE'S CHECK STUB THE
AMOUNT OF STRAIGHT TIME HOURS AND THE AMOUNT OF OVERTIME HOURS AS
WELL AS ALL DEDUCTIONS FROM THE EMPLOYERS CHECK,

9.10 AN EMPLOYEE WHO WAS INJURED ON THE JOB, AND IS SENT HOME, OR
TO A HOSPITAL OR WHO MUST OBTAIN MEDICAL ATTENTION, SHALL RECEIVE
PAY AT THE APPLICABLE HOURLY RATE FOR THE BALANCE OF HIS REGULAR
STRAIGHT TIME SHIFT ON THAT DAY. AN EMPLOYEE WHO HAS RETURNED TO
HIS REGULAR DUTIES AFTER SUSTAINING A COMPENSABLE INJURY WHO IS
REQUIRED BY THE EMPLOYER'S DOCTOR TO RECEIVE ADDITIONAL MEDICAL
TREATMENT DURING HIS REGULARLY SCHEDULED WORKING HOURS SHALL
RECELVE HIS REGULAR HOURLY RATE OF PAY FOR THE STRAIGHT TIME HOURS
LOST FROM WORK.

9,11 PREVAILING WAGE RATE: THE EMPLOYER AGREES THT ON ANY STATE,
FEDERAL, OR MUNICIPAL PROJECT REQUIRING THE PAYMENT OF THE
PREVAILING AREA STANDARD WAGE, THE EMPLOYER SHALL BE BOUND TO PAY
THE STATE CERTIFIED PREVAILING RATE FOR WAGES AND FRINGE BENEFITS
AND MAY RELY UPON THE CONTRACT RATES ONLY IF THE TOTAL PACKAGE
REGARDING WAGES, WELFARE AND PENSION ARE GREATER THAN THE CERTIFIED
PREVALLING RATE FOR WORK OF LIKE NATURE PERFORMED IN THIS LOCALE.

ARTICLE 10
HEALTH AND WELFARE

10.1 (A) COMMENCING WITH JUNE 1, 2015, THE EMPLOYER SHALL PAY THE

APPLICABLE RATE PER WEEK FOR EACH REGULAR EMPLOYEE COVERED BY THIS
AGREEMENT WHO PERFORMS ANY WORK IN SUCH WEEK INTO A TRUST’ FUND SET
UP BY THE TRUST AGREEMENT NOW IN EFFECT IN THE AFOREMENTIONED UNION
LOCAL FOR THE PAYMENT OF HEALTH AND WELFARE BENEFITS AS DETERMINED
BY A BOARD OF TRUSTEES,

EFFECTIVE: 1/1/15 $315.00 PER WEEK PER EMPLOYEE

6/1/2016 $1.49 (TBA) H/W, Pension, Wage $330.00 PER WEEK
6/1/2017 $1.42 (TBA) H/W, Pension, Wage $347.00 PER WEEK
6/1/2018 $1.46 (TBA) H/W, Pension, Wage

20
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 8 of 16 PagelD #:8

FROM DECEMBER 157 THROUGH APRIL 187 OF BACH YEAR, THE COMPANY MUST
PAY THE APPLICABLE WEEKLY HEALTH & WELFARE BENEFIT FOR ANY EMPLOYEE
WHO PERFORMS ANY WORK ON ANY TWO (2) DAYS IN A WORK WEEK,

TT IS AGREED THAT THE ABOVE DISTRIBUTION OF THE WAGES, HEALTH AND
WELFARE AND PENSION CONTRIBUTIONS MAY BE MODIFIED IF NECESSARY TO
MAINTAIN APPROPRIATE HEALTH AND WELFARE AND PENSION COVERAGE. SUCH
NOTIFICATION OF MODIFICATIONS SHALL BE GIVEN THIRTY (30) DAYS PRIOR
TO THE EFFECTIVE DATE OF THE INCREASES,

10.1 (B) ANY DISAGREEMENT WITH RESPECT TO THE ELIGIBILITY, TIME
AND METHOD OF PAYMENTS, PAYMENTS DURING PERIODS OF EMPLOYEE ILLNESS
OR DISABILITY, METHOD OF ENFORCEMENT OF PAYMENT AND RELATED MATTERS
SHALL BE DETERMINED BY SUCH TRUSTEES. THE FUND SHALL IN ALL
RESPECTS BE ADMINISTERED IN ACCORDANCE WITH THE TRUST AGREEMENT.
THE METHOD AND AMOUNT OF PAYMENT SHALL BE AS FOLLOWS:

THE AMOUNT IN EFFECT, PER EMPLOYEE PER WEEK SHALL BE CONTRIBUTED
FOR EACH REGULAR EMPLOYEE OTHER THAN CASUAL OR EMERGENCY EMPLOYEES,
COVERED UNDER THE COLLECTIVE BARGAINING AGREEMENT FOR ANY WEEK IN
WHICH SUCH EMPLOYEE PERFORMS ANY SERVICE FOR THE EMPLOYER,

10.1 (C) PAYMENT SHALL BE MADE ON CASUAL OR EMERGENCY EMPLOYEES
WHO ARE DEFINED FOR THIS PURPOSE ONLY AS EMPLOYEES WHO ARE NOT
REGULARLY SCHEDULED EMPLOYEES AND SUCH PAYMENT SHALL BE MADE FOR
THE DAYS ACTUALLY WORKED AT THE RATE OF 1/5TH OF THE WEEKLY RATE
PER DAY WORKED.

10.1 (D) IF ANY REGULAR EMPLOYEE IS ABSENT BECAUSE OF NON-
OCCUPATIONAL ILLNESS OR INJURY, THE EMPLOYER SHALL CONTINUE TO MAKE
THE REQUIRED CONTRIBUTION FOR A PERIOD OF FOUR (4) WEEKS.

10.1 (E) IF ANY REGULAR EMPLOYEE IS ABSENT BECAUSE OF OCCUPATIONAL
ILLNESS OR INJURY, THE REQUIRED CONTRIBUTION SHALL BE MADE UNTIL
THE EMPLOYEE RETURNS TO WORK, OR FOR A PERIOD OF TWELVE (12)
MONTHS, WHICHEVER IS THE SHORTER,

10.1 (F) THE OBLIGATION TO MAKE THE ABOVE CONTRIBUTIONS SHALL
CONTINUE DURING PERIODS WHEN THE COLLECTIVE BARGAINING AGREEMENT Is
BEING NEGOTIATED, EXCEPT DURING A STRIKE,

10.1 (G) THE EMPLOYER AGREES THAT IT IS BOUND BY AND IS A PARTY TO
THE TRUST AGREEMENT CREATING THE HEALTH AND WELFARE FUND AND THE
PENSION FUND, AND ALI: PRIOR AND SUBSEQUENT AMENDMENTS THERETO, As
IF IT HAD SIGNED THE ORIGINAL COPY OF EACH OF THE SAID TRUST
ACREEMENTS, BOTH OF WHICH SAID AGREEMENTS BEING INCORPORATED HEREIN

al
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 9 of 16 PagelD #:9

BY REFERENCK AND MADE A PART HEREOF; THE EMPLOYER HEREBY DESIGNATES
AS ITS REPRESENTATIVES ON THE BOARD OF TRUSTEES OF SAID FUNDS SUCH
TRUSTEES AS ARE NAMED IN SAID AGREEMENTS AND DECLARATIONS OF TRUST,
AS EMPLOYER TRUSTEES, TOGETHER WITH THEIR SUCCESSORS SELECTED IN
THE MANNER PROVIDED IN SAID AGREEMENTS AND DECLARATIONS OF TRUST,
AS THEY MAY BE AMENDED FROM TIME TO TIME; AND FURTHER AGREES TO BE
BOUND BY ALL ACTION TAKEN BY SATD EMPLOYER TRUSTEES REGARDING AND
PURSUANT TO THE SAID AGREEMENTS AND DECLARATIONS OF TRUST AS
AMENDED FROM TIME TO TIME,

10.1 (H) PENALTY FOR FAILURE TO PAY OR DELINQUENT PAYMENT FOR
HEALTH AND WELFARE. THE EMPLOYER RECOGNIZES THE NECESSITY OF
MAKING PROMPT HEALTH AND WELFARE CONTRIBUTIONS, THE POSSIBILITY
THAT EMPLOYEES BENEFIT STANDING WILL BE PLACED IN JEOPARDY IF
CONTRIBUTIONS ARE NOT TIMELY MADE AND THE CONCERN OF THE UNION THAT
ALL ELIGIBLE EMPLOYEES ARE COVERED BY SUCH CONTRIBUTIONS.

WHENEVER THE UNION IN ITS SOLE DISCRETION DETERMINES THAT THE
EMPLOYER IS DELINQUENT IN MAKING PAYMENT OF UNPAID WAGES, UNION
DUES DEDUCTED IN ACCORDANCE WITH CHECK-OFF BILLING AND PAYMENTS TO
THE HEALTH AND WELFARE FUND AND/OR THE SEVERANCE TRUST FUND, AS
REQUIRED UNDER THIS AGREEMENT OR THE RULES AND REGULATIONS OF THE
RESPECTIVE FUNDS, THEN THE UNION MAY STRIKE THE EMPLOYER TO ENFORCE
SUCH PAYMENT. THIS PROVISION SHALL NOT BE SUBJECT TO AND IS
SPECIFICALLY EXCLUDED FROM THE GRIEVANCE PROCEDURE. THE EMPLOYER
SHALL BE RESPONSIBLE FOR ANY LOSS OF ANY HEALTH AND WELFARE OR
SEVERANCE BENEFITS RESULTING THEREBY AND REIMBURSEMENT FOR ALL
WAGES LOST BECAUSE OF ANY ACTION TAKEN BY THE UNION. ADDITIONALLY,
TN THE EVENT THE EMPLOYER HAS BEEN FOUND TO BE DELINQUENT, THE
EMPLOYER SHALL BE REQUIRED TO PAY IN AN ADDITION TO THE ACTUAL
DELINQUENCY, 10% IF THE DELINQUENT AMOUNT AS LIQUIDATED DAMAGES,
AND ACCOUNTANT AND ATTORNEY FEES AND COURT COSTS,

10.14 (I) A CALENDAR WEEK IS SUNDAY THROUGH SATURDAY.

THE EMPLOYER AND THE UNION AGREE THAT THE CONTRIBUTION AMOUNTS SET
FORTH ABOVE ARE INTENDED TO COVER THE COST OF BENEFITS PROVIDED BY
THE WELFARE FUND, AS WELL AS THE EMPLOYER PORTION OF ANY PAYROLL OR
OTHER TAXES THAT MAY BECOME DUE AS A RESULT OF THE PAYMENT OF
BENEFITS.

10.1 (J) BENEFIT CALCULATION RE-OPENER. IT IS AGREED BETWEEN THE
PARTIES, THAT IF DURING THE LIFE OF THIS AGREEMENT THR SUBURBAN
TEAMSTERS OF NORTHERN ILLINOIS WELFARE AND/OR PENSION FUND(S), UPON
ADVICE OF THEIR ACTUARIES, CHANGE THE METHOD OR FORMULA OR FUNDING
OF CONTRIBUTIONS FROM THE PRESENT WEEKS WORKED TO HOURS WORKED,
THEN UPON SEVEN (7) DAYS WRITTEN NOTICE BY THE UNION TO THE
EMPLOYERS OR THE ASSOCIATION, THE WELFARE AND/OR PENSION ARTICLES

22
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 10 of 16 PagelD #:10

OF THIS AGREEMENT, AND NO OTHERS, SHALL BE RE-OPENED TO NEGOTIATE
AN HOURLY BENEFIT CONTRIBUTION IN AN AMOUNT DETERMINED BY THE
ACTUARY NECESSARY TO FUND THE PLAN(S) AT ITS/THEIR CURRENT LEVEL OF
BENEFITS.

IN THE EVENT OF IMPASSE, THE LEVELS OF CONTRIBUTIONS BASED ON WEEKS
WORKED AS SET’ FORTH IN THIS AGREEMENT SHALL REMAIN IN FORCE FOR THE
REMAINING LIFE OF THE CONTRACT.

10.1 (K) SURETY BOND: IF THE EMPLOYER TS FOUND TO BE IN VIOLATION
OF THE WAGE AND BENEFIT CONTRIBUTION RATES AS PROVIDED BY THE
AGREEMENT, SAME SHALL DEPOSIT WITH THE OFFICE OF THE UNION OR
TRUST, AS APPLICABLE, A SURETY BOND TO GUARANTEE THE PAYMENT OF
SUCH WAGE AND BENEFIT CONTRIBUTIONS, THE AMOUNT OF THE BOND SHALL
BE $50,000. DETERMINATION OF THE DELINQUENCY SHALI, BE MADE BY THE
OFFICE OF THE UNION. THE UNION SHALL PROVIDE WRITTEN NOTICE TO THE
EMPLOYER OF ANY DELINQUENCY IN WAGES OR FRINGE BENEFIT
CONTRIBUTIONS AS DEFINED HEREIN,

HEALTH AND WELFARE OPENERS
Tt is agreed that if the Health and Welfare increases on 1/1/2016,
it shall be funded early by the 6/1/2016 allocation.

ARTICLE 11
PENSTON FUND

11.1 (A) COMMENCING WITH JUNE 1, 2015, THE EMPLOYER SHALL PAY THE
APPLICABLE RATE PER WEEK PER EMPLOYEE INTO A TRUST FUND FOR THE
PURPOSE OF PROVIDING PENSION BENEFITS TO EMPLOYEES COVERED BY THIS
AGREEMENT .

EFFECTIVE: 6/1/15 $202.00 (BASE RATE) PER WEEK PER EMPLOYEE
Pension rate $257.81 (6/1/15)
6/1/2016 $1.49 (TBA) H/W, Pension, Wage $271.53 PER WEEK

6/1/2017 $1.42 (TBA) H/W, Pension, Wage $284.20 PER WEEK
6/1/2018 $1.46 (TBA) H/W, Pension, Wage

IT IS AGREED THAT THE ABOVE DISTRIBUTION OF THE WAGES, HEALTH AND
WELFARE AND PENSION CONTRIBUTIONS MAY BE MODIFIED IF NECESSARY TO
MAINTAIN APPROPRIATE HEALTH AND WELFARE AND PENSION COVERAGE. SUCH
NOTIFICATION OF MODIFICATIONS SHALL BE GIVEN THIRTY (30) DAYS PRIOR
TO THE EFFECTIVE DATE OF THE INCREASES.

PENSION RATES ARE ALL INCLUSIVE OF ANY PPA CHARGES.

23
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 11 of 16 PagelD #:11

11.2 (B) THE PENSION FUND SHALL BE ADMINISTERED BY A BOARD OF
TRUSTEES AND IN ALL RESPECTS IN ACCORDANCE WITH THE TRUST
AGREEMENT, ANY DISAGREEMENT WITH RESPECT TO THE ELIGIBILITY, TIME
AND METHOD OF PAYMENTS, PAYMENTS DURING PERIODS OF EMPLOYER ILLNESS
OR DISABILITY, METHOD OF ENFORCEMENT OF PAYMENT AND RELATED MATTERS
SHALL BE DETERMINED BY SUCH TRUSTEES. THE METHOD AND AMOUNT OF
PAYMENT SHALL BE AS FOLLOWS:

11,1 (C) A CALENDAR WEEK IS SUNDAY THROUGH SATURDAY, STARTING
WITH THE FIRST WORKED DAY OF THE WEEK, THE EMPLOYER WILL PAY 25% OF
THE WEEKLY CONTRIBUTION RATE TO THE SUBURBAN TEAMSTERS OF NORTHERN
ILLINOIS PENSION FUND FOR BACH DAY THE EMPLOYEE WORKED, WITH A CAP
OF FOUR (4) DAYS.

11.1 (D) IF ANY REGULAR EMPLOYEE IS ABSENT BECAUSE OF WNON-
OCCUPATIONAL ILLNESS OR INJURY, THE EMPLOYER SHALL CONTINUE TO MAKE
REQUIRED CONTRIBUTIONS FOR A PERIOD OF FOUR (4) WEEKS AT THE
APPLICABLE RATE PER WEEK PER MEMBER IN EFFECT.

11.1 (EF) IF ANY REGULAR EMPLOYER IS ABSENT BECAUSE OF OCCUPATIONAL
TLLNESS OR INJURY, THE REQUIRED CONTRIBUTION SHALL BE MADE UNTIL
THE EMPLOYEE RETURNS TO WORK, OR FOR A PERIOD OF TWELVE (12)
MONTHS, WHICHEVER IS THE SHORTER.

11.1 (F) THE OBLIGATION TO MAKE THE ABOVE CONTRIBUTIONS SHALL
CONTINUE DURING PERIODS WHEN THE COLLECTIVE BARGAINING AGREEMENT IS
BEING NEGOTIATED, EXCEPT DURING A STRIKE.

11.1 (G) THE EMPLOYER AGREES THAT IT IS BOUND BY AND IS A PARTY TO
THE TRUST AGREEMENT CREATING THE PENSION FUND, AND ALL PRIOR AND
SUBSEQUENT AMENDMENTS THERETO, AS IF IT HAD SIGNED THE ORIGINAL
COPY OF THE SAID TRUST AGREEMENT, SAID AGREEMENT BEING INCORPORATED
HEREIN BY REFERENCE AND MADE A PART HEREOF, THE EMPLOYER HEREBY
DESIGNATES AS ITS REPRESENTATIVES ON THE BOARD OF TRUSTEES OF SAID
FUND SUCH TRUSTEES AS ARE NAMED IN SAID AGREEMENT AND DECLARATION
OF TRUST, AS EMPLOYER TRUSTEES, TOGETHER WITH THEIR SUCCESSORS
SELECTED IN THE MANNER PROVIDED IN SATD AGREEMENT AND DECLARATION
OF TRUST, AS IT MAY BE AMENDED FROM TIME TO TIME; AND FURTHER
AGREES TO BE BOUND BY ALL ACTION TAKEN BY SAID EMPLOYER TRUSTEES
REGARDING AND PURSUANT TO THE SAID AGREEMENT AND DECLARATION OF
TRUST AS AMENDED FROM TIME TO TIME, PROVIDED THAT THE EMPLOYER DOES
NOT WAIVE BUT RETAINS IN FULL MEASURE THE SAME RIGHT TO CHALLENGE
ON CONSTITUTIONAL OR LEGAL GROUNDS ANY ASSESSMENT OR WITHDRAWAL
LIABILITY THAT IT HAD UPON THE DATE OF ENACTMENT OF THE MULTI-
EMPLOYER PENSION PLAN AMENDMENTS ACT OF 1980,

11.1 (H) PENALTY FOR FAILURE TO PAY OR DELINQUENT PAYMENT TO THE

24

 
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 12 of 16 PagelD #:12

PENSION FUND: THE EMPLOYER RECOGNIZES THE NECESSITY OF MAKING
PROMPT PENSION CONTRIBUTIONS, THE POSSIBILITY THAT EMPLOYEES
BENEFIT STANDING WILL BE PLACED IN JEOPARDY IF CONTRIBUTIONS ARE
NOT TIMELY MADE, AND THE CONCERN OF THE UNION THAT ALL ELIGIBLE
EMPLOYEES ARE COVERED BY SUCH CONTRIBUTIONS.

WHENEVER THE UNION IN ITS SOLE DISCRETION DETERMINES THAT THE
HMPLOYER IS DELINQUENT IN MAKING PAYMENT OF UNPAID WAGES, UNION
DUES DEDUCTED IN ACCORDANCE WITH CHECK-OFF BILLING AND PAYMENTS TO
THE HEALTH AND WELFARE FUND AND/OR THE SEVERANCE TRUST FUND, AS
REQUIRED UNDER THIS AGREEMENT OR THE RULES AND REGULATIONS OF THE
RESPECTIVE FUNDS, THEN THE UNION MAY STRIKE THE EMPLOYER TO ENFORCE
SUCH PAYMENT. THIS PROVISION SHALL NOT BE SUBJECT TO AND IS
SPECIFICALLY EXCLUDED FROM THE GRIEVANCE PROCEDURE. THE EMPLOYER
SHALL BE RESPONSIBLE FOR ANY LOSS OF ANY HEALTH AND WELFARE OR
SEVERANCE BENEFITS RESULTING THEREBY AND REIMBURSEMENT FOR ALL
WAGES LOST BECAUSE OF ANY ACTION TAKEN BY THE UNION. IF AN
EMPLOYER FAILS TO PAY ANY CONTRIBUTIONS DUE IN ACCORDANCE WITH THIS
ARTICLE, THE TRUSTEES OF THE PENSION FUND MAY ASSESS THE EMPLOYER A
PENALTY OF 10% OF THE CONTRIBUTIONS DUE AS LIQUIDATED DAMAGES IN
ADDITION TO ALL REASONABLE ATTORNEY FEES, ACCOUNTANT FEES AND COST
OF COLLECTION.

11.1 (3) SURETY BOND: IF THE EMPLOYER IS FOUND TO BE IN VIOLATION
OF THE WAGE AND BENEFIT CONTRIBUTION RATES AS PROVIDED BY THE
AGREEMENT, SAME SHALL DEPOSIT WITH THE OFFICE OF THE UNION OR
TRUST, AS APPLICABLE, A SURETY BOND TO GUARANTEE THE PAYMENT OF
SUCH WAGE AND BENEFIT CONTRIBUTIONS. THE AMOUNT OF THE BOND SHALL
BE $50,000. DETERMINATION OF THE DELINQUENCY SHALL BE MADE BY THE
OFFICE OF THE UNION, ‘THE UNION SHALL PROVIDE WRITTEN NOTICH TO THE
EMPLOYER OF ANY DELINQUENCY IN WAGES OR FRINGE BENEFIT
CONTRIBUTIONS AS DEFINED HEREIN.

11.1 (K) ‘TEAMSTERS NATIONAL 401(K) PLAN: THE EMPLOYER AGREES TO
DEDUCT FROM THE EMPLOYEES REGULAR PAYCHECK AND FORWARD TO THE
TEAMSTERS NATIONAL 401(K) SAVINGS PROGRAM SUCH SUMS (EQUIVALENT TO
OR GREATER THAN THE AMOUNTS SPECIFIED IN ARTICLE 10 - HEALTH AND
WELFARE FUND AND ARTICLE 11 - PENSION FUND) AS THE EMPLOYEE MAY
AUTHORIZE IN WRITING. THE UNION AND THE EMPLOYEES RECOGNIZE AND
AGREE THAT THE EMPLOYER IS NOT REQUIRED TO MAKE ANY CONTRIBUTIONS
TO SUCH PROGRAM, AND IS NOT A SPONSOR, DIRECTOR, TRUSTEE OR OTHER
FIDUCIARY OF SUCH PROGRAM AND HAS NO INVOLVEMENT IN THE
ADMINISTRATION OF SUCH PROGRAM,

11.1 (L) THE UNION AND THE EMPLOYEES SHALL INDEMNIFY THE EMPLOYER
AND HOLD IT HARMLESS AGAINST ANY AND ALL CLAIMS, DEMANDS, SUITS,
TAX CONSEQUENCES OR OTHER FORMS OF LIABILITY THAT SHALL ARISH OUT
OF, OR BY REASON OF, ANY ACTION TAKEN OR NOT TAKEN BY THE EMPLOYER

25
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 13 of 16 PagelD #:13

FOR THE PURPOSE OF COMPLYING WITH THIS SECTION OR IN RELIANCE ON
ANY AUTHORIZATION OR NOTICE GIVEN TO THE EMPLOYER BY THE UNION OR
EMPLOYEE REGARDING THE EMPLOYEES PARTICIPATION IN THE PROGRAM AND
THE AMOUNT OF ANY DEDUCTION MADE PURSUANT TO SUCH PARTICIPATION.

11.1 (M) THE EMPLOYER ACCEPTS THE REHABILITATION PLAN OF THE
SUBURBAN TEAMSTERS OF NORTHERN ILLINOIS PENSION FUND EFFECTIVE
JANUARY 1, 2011 AND AGREES TO CONTRIBUTE TO THE PENSION FUND
UNDER THE PREFERRED SCHEDULE THROUGH THE REMAINDER OF THIS
AGREEMENT .

ARTICLE 12
CHECK-OFF

12.1 UPON RECEIPT OF A WRITTEN AUTHORIZATION FROM THE EMPLOYEE ON A
FORM PROVIDED BY THE UNION, THE EMPLOYER AGREES TO DEDUCT
INITIATION FEES AND RE-INITIATION FEES AND MONTHLY UNION DUES FROM
THE PAY OF EACH SUCH EMPLOYEE IN THE AMOUNT AND MANNER PRESCRIBED
BY THE UNION IN ACCORDANCE WITH ITS CONSTITUTION AND BY-LAWS AND
SHALL REMIT SAME TO THE UNION WITHIN TEN (10) DAYS FROM ITS
COLLECTION.

12.2 THE UNION SHALL INDEMNIFY, DEFEND AND SAVE THE COMPANY
HARMLESS AGAINST ANY AND ALG CLAIMS, DEMANDS, SUITS OR OTHER FORMS
OF LIABILITY THAT SHALL ARISE OUT OF OR BY REASONS OF ACTION TAKEN,
OR NOT TAKEN, BY THE COMPANY FOR THE PURPOSE OF COMPLYING WITH ANY
PROVISIONS OF THIS ARTICLE ON, RELIANCE UPON ANY LISTS, NOTICES, OR
ASSIGNMENTS FURNISHED UNDER THIS ARTICLE.

ARTICLE 13
D.R.I.V.E. AUTHORIZATION AND DEDUCTION

13.1 UPON RECEIPT OF A WRITTEN AUTHORIZATION FROM THE EMPLOYEE, THE
EMPLOYER AGREES TO DEDUCT FROM THE EMPLOYEES PAYCHECK VOLUNTARY
CONTRIBUTIONS TO DEMOCRAT REPUBLIC INDEPENDENT VOTER EDUCATION
(D.R.I.V.E.). D.R.I.V.E. SHALL NOTIFY THE EMPLOYER OF THE AMOUNTS
DESIGNATED BY EACH EMPLOYRE THAT ARE TO BE DEDUCTED FROM HIS/HER
PAYCHECK ON A WEEKLY BASIS FOR ALL WEEKS WORKED, THE PHRASE WEEKS
WORKED EXCLUDES ANY WEEK OTHER THAN A WEEK IN WHICH THE EMPLOYEE
FARNED A WAGE. THE EMPLOYER SHALL TRANSMIT TO D.R.I.V.E, NATIONAL
HEADQUARTERS ON A MONTHLY BASIS, IN ONE (1) CHECK, THE TOTAL AMOUNT
DEDUCTED ALONG WITH THE NAME OF EACH EMPLOYEE ON WHOSE BEHALF A
DEDUCTION WAS MADE, THE EMPLOYEE’S SOCIAL SECURITY NUMBER, AND THE
AMOUNT DEDUCTED FROM THE EMPLOYEE’S PAYCHECK. D.R.I.V.E, AGREES TO
INDEMNIFY THE EMPLOYER AND HOLD IT HARMLESS AGAINST ANY AND ALL
SUITS, CLAIMS DEMANDS, AND OTHER LIABILITY FOR DAMAGES, PENALTIES,
OR BACK PAY THAT MAY ARISE OUT OF, OR RESULTING FROM THE

26
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 14 of 16 PagelD #:14

THE TERMS AND CONDITIONS OF SAID TRAINING FUND.

ARTICLE 39
DURATION AND TERMINATION

39,1 THIS AGREEMENT SHALL BECOME EFFECTIVE ON JUNE 1, 2015 AND
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL AND INCLUDING MAY 31,
2019. AFTER MAY 31,2019, THIS AGREEMENT SHALL BE RENEWED
AUTOMATICALLY FOR PERIODS OF ONE (1) YEAR UNLESS EITHER THE
EMPLOYER OR THE UNION GIVES WRITTEN NOTICE TO THE OTHER OF A DESIRE
TO MODIFY, AMEND OR TERMINATE SAME AT LEAST SIXTY (60) DAYS PRIOR
TO THE EXPIRATION OF ANY SUCH PERIOD.

THE COMPANY AND THE UNION AGREE TO MEET FOR NEGOTIATIONS OF DRUG
LANGUAGE, TO BE ATTACHED TO THIS AGREEMENT.

IN WITNESS HBREOP THE PARTIES HA HEREUNTO SET THEIR HANDS THIS

 

 

 
    

 

 

 

DAY OF onl Dole
\
FOR THE EMPLOYER: FOR THE UNION:
Vw ( :
SIGNATURE OPHY L. CUSTER
Feyclente- SS /SECRETARY - TREASURER
TITLE e. PRINCIPAL OFFICER
3 brite Pade av THAMSTERS LOCAL 673
ADRRESS " 1050 W. ROOSEVELT RD.
tl Ges dle WEST CHICAGO, IL 60185

 

fp 30- 853-2077 630) 231-6660
PHONE #

 

40
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 15 of 16 PagelD #:15

EXHIBIT B

 
Case: 1:21-cv-01537 Document #: 1 Filed: 03/19/21 Page 16 of 16 PagelD #:16

Employer Name: Leo’s Hauling inc.
Address: 418 North Park Avenue / Aurora, IL 60505

Phone: (630) 853-2077
Contact: Carlos Hernandez

Name
Hernandez Juan C.
Salgado Jesus
Hernandez Juan C.
Salgado Jesus
Hernandez Juan C.
Salgado Jesus
Hermandez Juan C.
Salgado Jesus
Hernandez Juan C,
Hernandez Juan C.
Hernandez Juan C.
Hernandez Juan C,
Hernandez Juan C.
Hernandez Juan C.
Hemandez Juan C,
Hernandez Juan C,
Hernandez Juan C,

Soe Sec No
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
000-00-828 |
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
000-009-8281
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
XXX-XX-XXXX
00-00-8281

Liquidated Damages 10% UNPAID Contributions over 1 mo. Late ):

Work

Month
Aug-18
Aug-18
Sep-18
Sep-18
Oct-18
Oct-18
Dec-18
Dec-18
Jun-19
Jul-19
Aug-19
Sep-19
Oct-19
Nov-19
Dec-19
Apr-20
May-20

Revlew Date:
REVISED:

Wellare
Weeks/Hrs
4.00
4,00

Page 1 of 1

06/12/2020
07/17/2020

Pension
Weeks
4,00
4,00
5.00
5.00
4,00
4.00
§.00
5.00
6.00
4.00
5.00
4.00
4.00
§.00
4.00
4.00
5.00

Total UNPAID Contributlons:

Late Payment Interest .6% per mo, on UNPAID Contributions:

ER# 5407
LOCAL:

673

Perlod Covered:fApril 2018 ~ April 2020

Weekly/Hrly
Welfare
Rate
363.00
363,00
363.00
363.00
363,00
363,00
363,00
363,00
379.00
378,00
379.00
379.00
379,00
379.00
379.00
379.00
379.00

FABPAA MA ADH HF HP 44 HO HF

Weskly Amount
Pension Due
Rate Welfare
$ 300.20 $ 1,452.00
$ 300.20 $ 1,452.00
$ 300.20 $ 1,815.00
$ 300.20 §$ 1,815.00
$ 300.20 $ 1,452.00
$ 300.20 $ 1,462.00
$ 300.20 §$ 1,816.00
$ 300.20 §$ 1,815,00
$ 316.20 $ 1,895,00
$ 316.20 $ 1,516.00
$ 316.20 $ 1,895.00
$ 316.20 $ 1,618.00
$ 316.20 $ 1,516,00
$ 316.20 $ 1,895.00
$ 316.20 $ 1,516.00
$ 316.20 $ 1,516.00
$ 316.20 $ 1,895.00
$ 28,228.00
$ 2,822.80

 

PAA MHA PAH AID A OP HH OY HH OE

Amount
Due
Pension

1,200.80
{,200,80
4,501.00
1,501,00
4,200.80
4,200.80
4,501.00
4,501.00
4,581.00
1,264.80
{,681,00
1,264.80
1,264.80
4,581.00
4,264.80
1,264.80
1,581.00

23,455.20

2,346.52

 

 

Amount Amount
Work Due Int, Due Oue Int, Due
Month Welfare % int. Walfare Pension % Int. Pension
Aug-18  $ 2,904.00 10.50% $ 304.92 $ 3,602.40 10.60% $ 378.26
Sep-18 $ 3,630,00 {0.00% $ 363.00 $ 4,503.00 10.00% $ 450.30
Oct-18 $ 2,904.00 9.50%  $ 275.88 $ 3,602.40 9.50% $ 342,23
Dec-18 $ 3,630,00 8.50% $ 308.55 $ 4,603.00 8.50% $ 382.76
Jun-19 $ 1,895.00 6.50% $ 104.23 $ 1,587.00 5.60% $ 86,96
Jul-19 = § 1,516.00 5.00% $ 75.80 $ 1,264.80 5.00% $ 63.24
Aug-18 = $ 1,895.00 4.50% $ 85.28 $ 1,581.00 4.50% $ 71.16
Sep-13 $ 1,516.00 4.00% $ 60.64 $ 1,264.80 4,00% $ 50,59
Oct-19 $ 1,516.00 3.50% $ 53.06 $ 1,264.80 3.50% $ 44.27
Nov-12 $ 1,895.00 3,00% $ 56.85 $ 1,581.00 3.00% $ 47.43
Dac-i9 $ 1,516.00 2,50% $ 37.90 $ 1,264.80 2.50% $ 31.62
Apr-20. $ =1,516,00 0.60% $ 7.68 $ 1,264.80 0.50% $ 6.32
May-20 $ 1,895,00 0,0% $ - $ 1,581.00 0.0% $ -
Total Late Payment Interest Unpaid Contributions: _$_ 1,733.68 _$ 1,955.14
| | Total Due Unpaid Contributions + Lig. Damages + Late Interest: $92,704.48 § 27,755.83 |

Paid Contributions Interest and Liquidated Damages
Apr-18 Contributions received June, 2018
May-18 Contributions recelyed July, 2018

Jul-18 Contributions received September, 2018

 

WELFARE PENSION
$ 8.68 $ 7A
$ 8.94 §$ 5.68
$ 10.89 $ 9,01

| Total Late Due on Paid Contributions: -$ 26.61 $ 21.80 |

 

| TOTAL AMOUNT DUE ER # 5407 $ 32,010.99 § 27,777.63 |
